Citation Nr: 9935034	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to the assignment of an effective date prior 
to October 3, 1991, for the award of a 30 percent evaluation 
for residuals of shell fragment wounds to the left thigh.  

2.  Entitlement to the assignment of an effective date prior 
to October 3, 1991, for the award of a 20 percent evaluation 
for residuals of shell fragment wounds to the right thigh.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1972.  He was awarded the Purple Heart Medal and 
the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Baltimore, Maryland, 
regional office (RO) of the Department of Veterans Affairs 
(VA), entered in October 1992, that, in pertinent part, 
granted separate evaluations of 30 and 20 percent for 
residuals of shell fragment wounds to the veteran's left 
thigh and right thigh, respectively, effective 
October 3, 1991.  Previous thereto, the RO had evaluated as 
noncompensable soft tissue wounds of both thighs and legs.  
The veteran appealed the effective date of October 3, 1991, 
for the assignment of evaluations of 30 and 20 percent for 
residuals of shell fragment wounds to his left thigh and 
right thigh, respectively.  

In July 1997, the Board, in pertinent part, denied an 
effective date earlier than October 3, 1991, for 30 and 20 
percent evaluations for residuals of shell fragment wounds to 
the veteran's left thigh and right thigh, respectively.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).

In an April 1999 memorandum decision, the Court, in pertinent 
part, reversed and remanded the Board's denial of an 
effective date earlier that October 3, 1991, for the award of 
30 and 20 percent evaluations for shell fragment wounds of 
the left thigh and right thigh, respectively, for further 
proceedings consistent with the directives that were 
specified by the Court.  


REMAND

The veteran maintains that an effective date earlier than 
October 3, 1991, is warranted for the award of 30 and 
20 percent evaluations for shell fragment wounds of the left 
and right thighs.  

A review of the record reveals that the veteran underwent a 
VA examination in February 1976.  X-ray examination of the 
thighs taken at that time revealed several small foreign 
bodies were shown in the soft tissue of both upper thighs.  
This VA examination report indicates that an informal claim 
for an increased evaluation for residuals of shell fragment 
wounds of the left and right thighs has been raised by the 
evidence.  Under pertinent criteria, the date of outpatient 
or hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of claim.  These provisions apply only when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157(b)(1).  

Such is the case here.  Service connection for soft tissue 
wound of both thighs (and legs) was established by rating 
decision of April 1973 and evaluated as noncompensable.  The 
February 1976 VA examination is considered an informal claim 
and this claim has yet to be adjudicated.  According to the 
decision of the Court, the VA must advise the veteran of the 
evidence necessary to complete his application for an 
increased evaluation.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.109(a); see also Isenhart v. Derwinski, 3 Vet.App. 177, 
180 (1992).  

The veteran should be afforded the opportunity to submit any 
evidence and/or argument relative to this claim, to include 
the submission of any medical records or to identify any 
treatment providers for the time period in question.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
advise him that to complete his claim for 
an increased rating, he may submit any 
medical evidence pertinent to examination 
or treatment of his service-connected 
thigh disabilities through October 1991 
or identify any treatment providers.  He 
may submit any additional evidence and 
argument relative to the issue of 
entitlement to an increased (compensable) 
rating for soft tissue wounds of both 
thighs prior to October 3, 1991.

2.  The RO should obtain copies of all VA 
inpatient and outpatient treatment 
records, as well as copies of any medical 
records from non-VA sources the veteran 
identifies, pertaining to treatment of 
the appellant's service-connected 
residuals of shell fragment wounds of the 
left and right thighs, through October 
1991, if any.  These records should be 
obtained and associated with the claims 
folder.  

3.  The RO should review the claims 
folders and consider the appellant's 
claim for an increased (compensable) 
rating for soft tissue wounds of both 
thighs (based on the February 1976 
informal claim).  The veteran should be 
properly notified of the decision on the 
issue of entitlement to an increased 
(compensable) rating for soft tissue 
wounds of both thighs and provided his 
appellate rights.  If a timely notice of 
disagreement is filed, a statement of the 
case should be provided to the veteran on 
this issue.

The RO should also reconsider the issues 
of entitlement to effective dates earlier 
than October 3, 1991, for the awards of 
30 and 20 percent evaluations for 
residuals of shell fragment wounds of the 
left thigh and right thigh, respectively.

4.  If the benefits sought on appeal are 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain a summary of any new 
evidence in the case relating to the 
issues on appeal, a summary of the 
applicable law and regulations and an 
explanation of how such law and 
regulations affect the RO's decision.  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims folders should be returned to the 
Board for further appellate review of all issues for which an 
appeal has been perfected.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


